In an action for a declaratory judgment and injunctive relief concerning the zoning of certain parcels of real property, the defendants appeal from an order of the Supreme Court, Suffolk County (Orgera, J.), dated April 18, 1985, which denied their motion for partial summary judgment.
*519Order affirmed, with costs.
Special Term correctly rejected the defendants’ contention that the plaintiffs should be collaterally estopped from litigating their allegations of exclusionary and discriminatory zoning. In order to invoke the doctrine of collateral estoppel "[t]here must be an identity of issue which has necessarily been decided in the prior action and is decisive of the present action, and * * * there must have been a full and fair opportunity to contest the decision now said to be controlling” (Schwartz v Public Administrator of County of Bronx, 24 NY2d 65, 71). In the instant case, neither of those requirements is met. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.